Memorandum:
The complainant’s testimony made out a prima facie ease and it was erroneous to dismiss the case as a matter of law upon the defendant’s motion at the close of the plaintiff’s ease. There may have been some inconsistency in the complainant’s testimony but this presented a question of fact, to be passed upon by the court at the conclusion of the whole case after the defendant had rested (cf. *863Kazansky v. Bergman, 4 A D 2d 79; Matter of Conway v. Crosby, 272 App. Div. 868; Commissioner of Public Welfare of the City of New York v. Arvay, 241 App. Div. 691). (Appeal by complainant from order of Brie County Children’s Court dismissing the complaint in a paternity proceeding.) Present — Williams, P. J., Bastow, Goldman, Halpern and MeClusky, JJ.